Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99-B.8.136 FIRST AMENDMENT TO PARTICIPATION AGREEMENT AMONG ING LIFE INSURANCE AND ANNUITY COMPANY, RELIASTAR LIFE INSURANCE COMPANY, PIMCO VARIABLE INSURANCE TRUST, AND ALLIANZ GLOBAL INVESTORS DISTRIBUTORS LLC This Amendment is dated as of the 15th day of August, 2007 by and between ING Life Insurance and Annuity Company, ReliaStar Life Insurance Company (together as ING), PIMCO Variable Insurance Trust (the Funds) and Allianz Global Investors Distributors LLC (the Underwriter) (collectively, the Parties). WHEREAS , the Parties entered into a Participation Agreement on May 1, 2004 (the Agreement) and desire to further amend said Agreement in the manner hereinafter set forth; NOW THEREFORE , the Parties hereby amend the Agreement in the following form: 1. ING USA Annuity and Life Insurance Company (ING USA) and its Separate Accounts is added as a Party to the Agreement; 2. ReliaStar Life Insurance Company of New York (RLIC of NY) and its Separate Accounts is added as a Party to the Agreement; Except as provided herein, the terms and conditions contained in the Agreement shall remain in full force and effect. IN WITNESS WHEREOF , the Parties hereto have caused this instrument to be executed by their duly authorized signatories as of the date and year first above written. ING Life Insurance and Annuity Company ReliaStar Life Insurance Company By: /s/ Michael C. Eldredge By: /s/ Brian Haendiges Name: Michael C. Eldredge Name: Brian Haendiges Title: Vice President Title: Head of ING Center for Savings Innovation ING USA Annuity and Life Insurance Company ReliaStar Life Insurance Company of New York By: /s/ Richard K. M. Lau By: /s/ Brian Haendiges Name: Richard K. M. Lau Name: Brian Haendiges Title: Vice President Title: Head of ING Center for Savings Innovation PIMCO Variable Insurance Trust Allianz Global Investors Distributors LLC By: /s/ Ernest L. Schmider By: /s/ Brian Jacobs Name: Ernest L. Schmider Name: Brian Jacobs Title: President Title: Managing Director 1 of 1
